


Exhibit 10.1



AMENDMENT NO. 2 TO
ADVANCED EMISSIONS SOLUTIONS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN


This Amendment No. 2 (this “Amendment”) to that certain Advanced Emissions
Solutions, Inc. Amended and Restated 2007 Equity Incentive Plan, as previously
amended (the “Plan”), is adopted and effective as set forth below. Capitalized
terms used and not defined herein have the meanings ascribed to them in the
Plan.
WHEREAS, from time to time, the Administrator may approve certain cash payments
to a Grantee that generally are related to the Continuous Service of the Grantee
and to certain performance goals for the Company or one or more Related Entities
over a specified time period; and
WHEREAS, the Company desires for such cash awards to be issued pursuant to and
subject to the terms and conditions set forth in the Plan.
NOW therefore, the Plan shall be amended as follows:
1.
Section 2 of the Plan shall be amended by the insertion, where appropriate, of
the following:

“Cash Award” means an Award granted under the Plan that provides for a cash
payment to a Grantee related to the Continuous Service of such Grantee and to
performance goals for the Company (or one or more Related Entities) over a
specified time period.
“Measurement Date” means the last day of the time period over which performance
with respect to which the performance goals for any Cash Award are measured, or,
if later, the last day of Continuous Service required for any Grantee to be
entitled to such Cash Award.
2.
Each Cash Award shall be considered an Award for all purposes of the Plan and
shall be granted as set forth in Section 6 of the Plan; provided, however, that
(i) the Administrator may, in its discretion, grant one or more Cash Awards
without causing the Company to enter into, or requiring the Grantee to enter
into, an Award Agreement, and (ii) in such event, such terms and conditions as
the Plan provides are to be set forth in an Award Agreement may be communicated
to the relevant Grantee(s) as the Administrator deems sufficient and
appropriate.



3.
The Company shall withhold and pay over to the appropriate taxing authorities
all applicable income tax, social security, Medicare and payroll tax, and any
other applicable tax-related withholding, and the amount payable to the Grantee
with respect to any Cash Award shall be net of such withheld amounts.



4.
Notwithstanding anything to the contrary in this Amendment, the Plan or any
Award Agreement pursuant to which a Cash Award is granted, each Cash Award shall
be paid promptly following the date the Administrator determines whether the
performance goals related to a particular Cash Award have been met, but in any
event no later than March 15 of the calendar year following the calendar year in
which the Measurement Date occurs.



5.
Sections 7, 8, 9, 10, 11 and 21 of the Plan shall not apply to any Cash Award.



6.
Except as set forth in this Amendment, the Plan shall remain in full force and
effect.

 
    The undersigned, being the Secretary of Advanced Emissions Solutions, Inc.,
hereby certifies that the foregoing is a true and correct copy of the Amendment
No. 2 to the Advanced Emissions Solutions, Inc. Amended and Restated 2007 Equity
Incentive Plan, as adopted by the Company on February 12, 2014, effective as of
February 12, 2014.
 
Advanced Emissions Solutions, Inc.





--------------------------------------------------------------------------------








 
By:  /s/    Mark H. McKinnies
Mark H. McKinnies, Senior Vice President, Chief Financial Officer and Secretary











